Citation Nr: 1331334	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  02-20 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than June 5, 2005, for the award of service connection for type 2 diabetes mellitus.

2.  Entitlement to an effective date earlier than June 5, 2005, for the award of peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 60 percent, to include an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1), for a low back disorder, status post lumbar laminectomies, as of November 18, 1988.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In April 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

A December 2008 Board decision awarded, in relevant part, the following benefits: (1) an earlier effective date of June 5, 2005, but no earlier, for the award of service connection for type II diabetes mellitus; (2) an earlier effective date of June 5, 2005, but no earlier, for the award of service connection for peripheral neuropathy of the left lower extremity, associated with type II diabetes mellitus; and (3) a 20 percent evaluation, but no higher, for a low back disorder from April 18, 1983, and a 60 percent evaluation, but no higher, for a low back disorder from November 18, 1988.  

The Veteran appealed the Board's decision as to these three issues to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 decision, the Court affirmed the Board's determination that the Veteran was not entitled to an evaluation in excess of 20 percent for the low back disorder from April 18, 1983 to November 17, 1988; however, it vacated the Board's decision as to the findings that the Veteran was not entitled to an effective date earlier than June 5, 2005, for the award of service connection for both type II diabetes mellitus and peripheral neuropathy of the left lower extremity and not entitled to an evaluation in excess of 60 percent for a low back disorder from November 18, 1988.  The case has been returned to the Board for further appellate review.

In the Court's August 2011 decision, when it vacated the part of the Board's decision that denied an evaluation in excess of 60 percent from November 18, 1988, it found that the Board had "inadequately addresse[d] possible entitlement to an extraschedular rating or [a total rating for compensation based upon individual unemployability (TDIU)] from November 18, 1988."  After the Board decision and in a December 2010 rating decision, the RO granted special monthly compensation at the housebound rate as of November 18, 1988.  Thus, the Board concludes that the claim for a TDIU as of November 18, 1988, is moot and no longer part of the current appeal.  As such, the Board has characterized the issue involving the claim for increase as involving an extraschedular evaluation only.

In May 2012, the Veteran provided personal testimony before the undersigned Veterans Law Judge a second time.  A transcript of the hearing is of record.  

At the May 2012 Board hearing, the Veteran raised multiple issues, which are as follows: entitlement to (1) an effective date earlier than June 19, 1992, for the award of service connection for a cervical spine disorder, see transcript on page 9, but see Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (Court held VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision; however, the veteran could attempt to overcome finality of the decisions by a request for revision based on clear and unmistakable error (CUE)); (2) service connection for headaches, to include as secondary to the cervical spine disorder, see transcript on page 16; and (3) service connection for heart disease, as due to herbicide exposure, see transcript on page 23.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date prior to June 5, 2005 for the award of entitlement to service connection for type II diabetes mellitus and left lower extremity peripheral neuropathy, as well as a disability rating greater than 60 percent from November 18, 1988, for his service connected low back disability.  Despite the extensive procedural development already undertaken, the Board concludes that another remand is required prior to adjudication of these issues.  

In that regard, the Board's September 2012 remand directed that the Appeals Management Center (AMC) obtain VA treatment records from May 1981 to May 1990 from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  (In addition, the September 2012 Board remand directed that the AMC obtain VA treatment records from the Pittsburgh VAMC for the period from March 1992 to December 1996.  The AMC obtained these records and they are associated with the Veteran's Virtual VA electronic claims file.)  In an attempt to obtain the records from May 1981 to May 1990, the AMC sent a request to the Pittsburgh VAMC and, in February 2013, the Pittsburgh VAMC informed the AMC that the Veteran's paper records were sent to "Sierra Nevada in 1997."  The AMC made no further efforts to obtain the Veteran's paper VA treatment records from May 1981 to May 1990 and completed a Memorandum in March 2013 to the effect that the records were unavailable.  However, the March 2013 Memorandum and the other evidence of record fails to indicate that the AMC sought the paper records from the VA Sierra Nevada Health Care System, which was the last known location according to the February 2013 response from the Pittsburgh VAMC.  As such, the VA Sierra Nevada Health Care System must be contacted in an effort to obtain the Veteran' VA treatment records from the Pittsburgh VAMC for the period from May 1981 to May 1990.  Should such paper records have been transferred from the VA Sierra Nevada Health Care System to another VA medical facility or a federal records depository, efforts should be made to obtain the records from that facility.

In addition, the September 2012 Board remand directed the AMC to write to the Veteran and request that he provide VA with permission to obtain medical records from (i) Dr. J. William Bookwalter, III, from January 2008 to the present and (ii) Dr. William S. Muir from March 2007 to the present.  In an effort to comply with this directive, the AMC sent the Veteran a September 2012 letter complying with the Board remand directive.  In response, the Veteran submitted two (2) signed VA Forms 21-4142.  While signed and dated, the forms did not include specific name, address, or other identifying information on the provider of the medical benefits.  As such, the AMC made no effort to obtain any records from Drs. Bookwalter and Muir and did not contact the Veteran again for more complete information for the VA Forms 21-4142.  As the September 2012 letter from the AMC had requested authorization for two private treatment providers and the Veteran submitted two signed and dated VA Forms 21-4142, the Board concludes that there was a clear intent on the part of the Veteran to authorize VA to obtain private medical records.  Given that the AMC failed to follow-up with the Veteran in a further attempt to obtain a complete authorization and consent (VA Form 21-4142), the Board concludes that the Veteran should again be contacted to allow him another chance to provide one or more fully complete VA Forms 21-4142.  In addition during the recent VA examination, the Veteran reported that he was treated by Dr. Levy.  

Accordingly, the case is REMANDED for the following action:

1. Write to the Veteran and request that he provide permission for VA to obtain the following medical records:

(i) Dr. J. William Bookwalter, III, from January 2008 to the present.  If the dates of treatment differ from this, the Veteran should inform VA of the actual dates of treatment; and

(ii) Dr. William S. Muir from March 2007 to the present; and

(iii) Dr. Levy.

If there are other relevant private medical records not listed above, which are not already of record, and relate to treatment for a low back disorder, peripheral neuropathy, and/or diabetes mellitus, the Veteran should either provide VA permission to obtain the records or submit the records himself.  Once the Veteran provides VA with permission, the AMC should attempt to obtain copies of these medical records.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA medical records pertaining to treatment of the Veteran from May 1981 to May 1990 from the VAMC in Pittsburgh, Pennsylvania from the VA Sierra Nevada Health Care System, as the February 2013 response from the Pittsburgh VAMC indicated that in 1997 the Veteran's paper medical records had been transferred to Nevada.  Should the VA Sierra Nevada Health Care System indicate that the paper medical records, to include records of treatment from May 1981 to May 1990 from the Pittsburgh VAMC, have been transferred to another VA facility or a federal records depository, the AMC should contact that facility for the above records.

If after continued efforts to obtain these records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


